DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.
Response to Amendment
Claims 11-21 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 12 March 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a return element to hold the closing element in a closed position” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  for the return element, a mechanical spring as described in lines 20-21 of page 9 of Applicant’s Specification and shown in Figure 1 of the Drawings.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 18, “an injector center line” should be changed to --the injector center line--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “a flat, convex depression” in line 20 renders the claim indefinite because it is unclear precisely what this requires since “flat” and “convex” are mutually exclusive adjectives that cannot be used to described the same element.  Flat is known to describe an element that has no curvature, while convex describes an element that does have curvature.  Therefore, it is not clear how the terms “flat, convex” limit the depression.      
Further regarding claim 11, the limitation of “the main axis” in lines 21-22 and again in line 23 render the claim indefinite because a plurality of main axes were already positively recited in line 7.  As a result, it is unclear to which main axis if lines 21-22 and 23 are referring.  
Claims 12-21 are rejected for depending from indefinite claim 11.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 2004/0262430) in view of Kato (US 2018/0202405).
Regarding claim 11, Joseph discloses an injector (100, fig. 1) for injecting a fluid, comprising: 
a valve housing (128);
a valve seat (138) on which a sealing area (138a) is situated (fig. 1B), wherein the valve seat is fixed on the valve housing (fig. 1B); 
a closing element (122) situated on an injector center line (fig. 1, 1B - axis “A-A”) to release and close a plurality of through-openings (32) at the valve seat (par. 17; fig. 1B), each of the plurality of the through-openings including a main axis (figs. 2C, 2D - interpreted to be an axis extending parallel to the direction of fuel flow 34 out of the opening and extending through the center of each portion of the opening 32; see annotated figure below) at an angle of inclination (α) with respect to the injector center line (fig. 2C), the through-openings including an inflow area (32a/32b), and the inflow area having a tapered configuration (figs. 2C, 2D); and

wherein the closing element includes a valve needle (122, see figs. 1, 1B), which is linearly movable in an axial direction of the injector along an injector center line (fig. 1),
wherein the closing element is actuated with an actuator (118, see par. 15),
wherein there is a seal seat (the portion of surface 138a on which 122 contacts) in the valve seat (fig. 1B), at an injection-side end (fig. 1), configured as a valve ball, of the closing element (par. 17), includes a narrow-volume fluid reservoir area (138b) that is configured as an area recessed flat in the seal seat (fig. 1B), and
wherein each of two through-openings are inclined with respect to an injector center line of the injector with the respective angle of inclination (fig. 2C),
wherein the fluid reservoir area is recessed in the seal seat in the form of a depression (fig. 1B), resulting in a fluid reservoir length corresponding to a depression depth along the main axis of the through-opening (fig. 1B).
Joseph does not disclose wherein the fluid reservoir area is in the form of a flat, convex depression, and wherein perpendicular to the main axis, a section plane of the fluid reservoir area is apparent in the seal seat, in which a fluid reservoir flow cross section is present, and wherein at its circumference, the fluid reservoir flow cross section marks a fluid reservoir circumferential contour in the section plane. 
Kato teaches  an injector (1, fig. 1) for injecting a fluid, comprising: 
a valve housing (20);
a valve seat (14) on which a sealing area is situated (fig. 3A), wherein the valve seat is fixed on the valve housing (fig. 1); 
a closing element (30) situated on an injector center line (fig. 1) to release and close a plurality of through-openings (13) at the valve seat (par. 58; fig. 1), each of the plurality of the through-openings 
a return element (43) to hold the closing element in a closed position (par. 70; fig. 1);
wherein the closing element includes a valve needle (par. 43; fig. 1), which is linearly movable in an axial direction of the injector along an injector center line (par. 55; fig. 1),
wherein the closing element is actuated with an actuator (44, see par. 68),
wherein there is a seal seat (fig. 3A - the portion of surface 14 on which 31 contacts) in the valve seat (fig. 3A), at an injection-side end (fig. 1), includes a narrow-volume fluid reservoir area (area between 121 and 31, see fig. 3A) that is configured as an area recessed flat in the seal seat (fig. 3A), and
wherein each of two through-openings are inclined with respect to an injector center line of the injector with the respective angle of inclination (fig. 3A),
wherein the fluid reservoir area is recessed in the seal seat in the form of a flat, convex depression (fig. 3A - the surface 121 has a flat bottom and forms a convex shape), resulting in a fluid reservoir length corresponding to a depression depth along the main axis of the through-opening (fig. 3A), and wherein perpendicular to the main axis, a section plane of the fluid reservoir area is apparent in the seal seat (fig. 3A - plane shown), in which a fluid reservoir flow cross section is present (fig. 3A), and wherein at its circumference, the fluid reservoir flow cross section marks a fluid reservoir circumferential contour in the section plane (fig. 3A, 3B). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid reservoir area of the injector of Joseph to be in the form of a flat, convex depression, and wherein perpendicular to the main axis, a section plane of the fluid reservoir area is apparent in the seal seat, in which a fluid reservoir flow cross section is present, and wherein at its circumference, the fluid reservoir flow cross section marks a fluid reservoir circumferential contour in the section plane, as taught by Kato.  Kato further teaches that such a configuration of a fluid reservoir area was 
Regarding claim 12, Joseph in view of Kato discloses the injector described regarding claim 11, and wherein a flow cross-section of the inflow area situated transversely to the main axis continuously decreases in a flow direction (figs. 2C, 2D).
Regarding claim 13, Joseph in view of Kato discloses the injector described regarding claim 11, and wherein the inflow area is configured as an inner hollow cone having a taper angle of the inner wall with respect to a cone center line (par. 23; fig. 2C, 2D).
Regarding claim 14, Joseph in view of Kato discloses the injector described regarding claim 13, and wherein the cone center line intersects the main axis of the through-opening at a tilt angle (see annotated figure below).
Regarding claim 15, Joseph in view of Kato discloses the injector described regarding claim 11, and wherein an entrance flow cross section of the inflow area defining a plane includes a non-circular entrance circumferential contour in the plane (par. 22).
Regarding claim 16, Joseph in view of Kato discloses the injector described regarding claim 15, and wherein the entrance circumferential contour has an oval configuration in the plane (par. 22).
Regarding claim 17, Joseph in view of Kato discloses the injector described regarding claim 16, and wherein the entrance circumferential contour, in the plane, includes a first circumferential point closest to the main axis of the through-opening, which defines a inscribed angle equal to zero in the plane about the main axis, and 

    PNG
    media_image1.png
    424
    714
    media_image1.png
    Greyscale

Regarding claim 18, Joseph in view of Kato discloses the injector described regarding claim 11, and wherein the through-opening, in a flow direction downstream from the inflow area, includes an intermediate flow area (32c/32d) having an intermediate flow cross section (fig. 2C), and downstream from the intermediate flow area includes an exit flow area (32e/32f) having an exit flow cross section (fig. 2C), the intermediate flow cross section being a narrowest flow cross section of the through-opening (fig. 2C).
Regarding claim 19, Joseph in view of Kato discloses the injector described regarding claim 18, and wherein the intermediate flow area is configured to be cylindrical with respect to the main axis (par. 24; figs. 2C, 2D).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Abe et al. (US 2003/0094518).
Regarding claim 20, Joseph discloses the injector described regarding claim 18, and further wherein the inflow area has an inflow length, the intermediate flow area has an intermediate length, and the exit flow area has an exit length (fig. 2C).  Joseph is silent regarding the lengths of each of the inflow area, the intermediate flow area, and the exit flow area.  
Abe teaches an injector for injecting a fluid (fig. 1) comprising a valve seat having a through-opening (fig. 2); a closing element (102), situated on an injector center line (200), to release and close the through opening (fig. 2); wherein the through-opening includes an inflow area (202) with a tapered configuration (fig. 2), an intermediate flow area (201) in a flow direction downstream from the inflow area (fig. 2), and an exit flow area in a flow direction downstream from the intermediate flow area (fig. 2); and wherein the length of the inflow area is similar in size to the length of the intermediate flow area (fig. 2) and the length of the exit flow area is greater than the length of the inflow area by a factor of approximately 1.3 (fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector of Joseph so that the inflow length is similar to the intermediate length and the exit length is greater than the inflow length and/or the intermediate length by a factor of approximately 1.3 to 2.3, as taught by Abe.  Such relative lengths of these portions of the through-opening of a fluid injector was known to produce a spray of fluid from the injector having a desirable distribution that optimizes mixing of the fluid with air (see Abe, par. 11).    
claim 21, Joseph in view of Abe discloses the injector described regarding claim 20.  Joseph in view of Abe does not disclose wherein the factor is 1.4 to 1.7.  But, Abe does further teach that the length of the exit flow area affects the distribution shape of spraying (par. 58).  Therefore, the length of the exit flow area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that as the length is increase, the spread of spraying will be narrower, and vice versa (par. 58). Therefore, since the general conditions of the claim, i.e. that the length of the exit flow area will change the fluid distribution pattern, were disclosed in the prior art by Abe, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the exit flow area with a length that would be 1.4 to 1.7 times greater than the length of either the inflow area or the intermediate flow area. Furthermore, Applicant has not described any criticality of the claimed range of relative lengths to the function of the disclosed invention.  See MPEP 2144.05 II.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752